DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The objection to Figure 1 is withdrawn in view of the appropriate correction filed 2/2/2021. 

Amendments to the Specification & Drawings
3.	The amendments filed to the specification and drawings on 2/2/2021 are accepted by the Examiner.  The added subject matter is not new matter as it simply describes that which is shown in the drawings, with the drawings having corresponding reference numerals added such that the subject matter is clear in terms of what is being described and claimed.  Information contained in any one of the specification, claims or drawings of the application as filed may be added to any other part of the application without introducing new matter (MPEP § 2163.06).   

Claim Rejections - 35 USC § 112
4.	The rejection of claim 1, and thus dependent claims 3-5 and 9-10, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendments provided.  
	The rejection of claim 1, and thus dependent claims 3-5 and 9-10, claim 3, and thus dependent claims 4-5, and claims 5 and 8, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn as appropriate corrections have been filed.  


Claim Rejections - 35 USC § 102
5.	The rejection of claims 1-4, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gunther et al. (US 2015/0263326) is withdrawn in view of the amendments to the claims.  All rejections pending from this are also withdrawn.
	The rejection of claims 1-5 under 35 U.S.C. 102(a)(1) as being anticipated by Sim (US 2016/0072117) is withdrawn in view of the amendments to the claims.  All rejections pending from this are also withdrawn.

EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Reilly on 2/10/2021.  
Amend claim 1, line 19 as follows:
“rotating member is in the first rotational position than when the rotating member is in…”

Allowable Subject Matter
7.	Claims 1 and 3-11 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art fails to providing teaching, suggestion, and/or motivation to arrive at the features presented in independent claim 1.  The closest prior art is that previously cited and/or applied.  In an update of the prior art for the amended claims, no other prior art would found that  allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/AMANDA J BARROW/Primary Examiner, Art Unit 1729